DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 96-98 are objected to because of the following informalities:  The claims refer to “said insulators” which is a typo and should be corrected to “said insulator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 89-90 and 95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 89 recites the limitation "said partial vacuum" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

90 recites the limitation "said partial vacuum" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 95 requires the walls be welded or cemented together. Since claim 68 requires the walls be made of glass or quartz, and welding is a process conducted on metals, it is unclear how the glass or quartz would be welded together. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 68, 96, and 98 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Flaherty, US2011/0220099.
	Regarding claim 68, Flaherty teaches an aerogel-based insulated comprising, two walls defining a volume between said walls, the volume contains an aerogel. Flaherty teaches forming a vacuum (pressure lower than atmospheric) in the volume between the walls. See [0086], [0102], and corresponding Figures.
	Regarding claim 96, Flaherty teaches additional insulation. See [0112].
	Regarding claim 98, Flaherty teaches a tube connected to the interior volume. This is considered to be a port. The limitation “for introduction of an aerogel precursor” . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 89-90, 94-95, 97, and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty, US2011/0220099.
	Regarding claims 89-90, Flaherty is silent regarding the exact pressure of the vacuum. However, Flaherty teaches predetermining the pressure in order to be low enough to reduce the heat transfer. See [0078] and claim 1. Thus, it would have been obvious to one of ordinary skill in the art to determine the proper pressure in the claimed range in order to achieve the stated objective of reducing heat transfer. 

	Regarding claim 95, Flaherty teaches planar sheets. See [0103]. Flaherty teaches the sheets are joined together using a frame. See [0102]. The material of the frame is not specified, but since the invention of Flaherty is used in building construction, and since cement is a common building material, it would have been obvious to one of ordinary skill in the art to use cement to bind the sheets together in order to provide a stable structure. 
	Regarding claim 97, Flaherty teaches the use of the product disclosed therein in building structures. In the background section, Flaherty teaches that it is known to include reflective coatings on the inside of glass. When using the insulators of Flaherty in building structures it would have been obvious to one of ordinary skill in the art to use a reflective film as disclosed in order to provide a radiant barrier. 
	Regarding claim 99, Flaherty teaches that a silica aerogel can be used thus rendering obvious its selection. See [0015]. Flaherty teaches forming an aerogel by supercritical drying, but does not disclose further details of the process. However, the instant claim is a product claim and the limitations are product-by-process limitations that only limit the scope of the claim in terms of their structural implications which in this case the process parameters require the formation of a silica aerogel. Since Flaherty teaches silica aerogels it renders obvious the instant claim even though the aerogel may have been made by a different process. See MPEP 2113.

Response to Arguments
Applicant’s arguments with respect to claim(s) 68, 89-90, and 94-99 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736